

COTY




Versiox. October 12, 2016


Employment contract between the undersigned:
HFC Prestige International Operations Switzerland sari
Chemin de la Papeterie 1
1290 Versoix
Switzerland
(Hereinafter referred to as "Employer or Company")


And
Anne Jaeckin
11, rue Beyle Stendhal
38000 Grenoble
France
(Hereinafter referred to as "Employee")


It is hereby agreed between the undersigned the following:
1.TERMS OF EMPLOYMENT
Position
The Employee shall be employed full-time (100%) by HFC Prestige International
Operations Switzerland sari as Vice President Human Resources, Supply Chain,
reporting to Mario Reis, Chief Supply Chain Officer and dotted line to Sebastien
Froidefond, the chief Human Resources Officer. You will be a member of the Human
Resources leadership team.
The Employer reserves the right to assign to the Employee other appropriate
functions consistent with the Employee's previous experience but maintaining his
then applicable remuneration. The change will however require the Employee's
acceptance of the new functions.
Entry date and duration
We anticipate that your employment will start on January 1, 2017. Your actual
start date will be the 'Effective Date'.
The present employment agreement is subject to the condition of obtaining a
valid work permit from the competent authorities.
Trial period
The initial three months of employment are considered as trial period during
which either party may terminate the employment by giving seven days prior
written notice.



--------------------------------------------------------------------------------





2.REMUNERATION & BENEFITS
Salary
The Employee's annual gross salary will be of CHF 265'000.-. It will be directly
paid by the Company in 13 equal installments - 12 monthly payments plus one
additional payment in December; for services of less than a complete calendar
year the thirteenth payment will be made on a pro rata basis.
Your next salary review will occur at the next normal cycle as defined by the
Company, which generally occurs in the month of October, starting October 2017.
Bonus and special payments
In addition to the annual base salary, the Employee shall participate in the
Coty Inc. Annual Performance Plan with an annual target award of 35% of the
annual gross base salary. Please refer to the APP brochure for more details.
Your participation is subject to the terms of the APP.
Long Term Incentive Plan
You will be eligible to participate in the Coty Inc. Equity & Long Term
Incentive Plan ("EL TIP"). More details will be made available to recipients of
EL TIP. All Equity grants are subject to discretionary review and approval of
Caty's Board of Directors and annual performance, and are contingent upon the
acceptance of the Non­Competition Agreement.
Sign-on Bonus
Coty will pay you, in the first 90 days of your employment, a sign on Bonus of
the equivalent in CHF of USD 115'000.- gross with a claw-back of 2 years in
full, which means that if you resign in the first 2 years of your starting date,
you will have to reimburse the total amount. This payment is conditional to you
providing documentary evidences of your amount L TIP entitlement.
Company Car
You will be provided with the use of a company car or car allowance in
accordance with the Company policies.
3.CONFIDENTIALITY AND OTHER CLAUSES
The Employee undertakes to keep strictly confidential any and all information
relating to the business of the employer including but not limited to trade
secrets (names of clients, amounts invoiced, nature of their orders, etc.),
business secrets (dates of launches, product formulations, types of packaging,
business plans, budgets, marketing campaigns, corporate developments and actions
etc. ) and more generally any other matters of confidential nature which must
not be disclosed to third parties.
This clause shall be binding during the full term of the employment and during a
period of five years after the end of employment.
Non -Competition



--------------------------------------------------------------------------------



As set forth in the Non-Competition and Confidentiality Agreement, you covenant
and agree that, during the term of your employment with the Company and for
twelve (12) months after the termination thereof, regardless of the reason for
the employment termination, you will not, directly or indirectly, anywhere in
the Territory (as defined in the Non-Competition Agreement), on behalf of any
Competitive Business (as defined in the Non-Competition Agreement) perform the
same or substantially the same job duties.
Non -Solicitation
As set forth in the Non-Competition Agreement, you covenant and agree that
during the term of your employment with the Company and for twelve (12) months
after the termination thereof, regardless of the reason for the employment
termination, you will not, directly or indirectly, on your own behalf or on
behalf of or in conjunction with any person or legal entity, recruit, solicit or
induce, or attempt to recruit, solicit or induce, any non-clerical employee of
the Company with whom you had personal contact or supervised while performing
your job duties, to terminate their employment relationship with the Company.
In case of breach of the present article, the Employee shall pay to the Company
a penalty in the amount of six month of his/her gross salary. Payment of the
penalty shall not discharge the Employee from complying with his undertakings
pursuant to this clause.
In addition to the payment of the penalty and any further damages the Company
may have incurred as a result of the breach, the Company shall have the right to
request that the Employee ceases and desists from any prohibited activities and
to apply to the courts for injunctive relief.
4.TERMINATION OF EMPLOYMENT
Either party may terminate by a 6-month written notice, except during the Trial
Period.
The termination notice shall be in writing to be effective either for the
employer or the employee.
The agreement may further be terminated for cause in accordance with the
provisions of the Swiss Code of Obligations.
5.APPLICABLE LAW
This employment contract is governed by, construed and enforced in accordance
with the laws of Switzerland.
The Coty Employment Handbook Switzerland is an integral part of the employment
agreement.
In the event of discrepancies between the employment agreement and the Coty
Employee Handbook, the provisions of the employment agreement shall prevail.
Any dispute arising out of or in connection with this employment contract shall
be submitted to the competent courts of the canton of Geneva, Switzerland.





--------------------------------------------------------------------------------



For HFC Prestige International Operations Switzerland sarl
/s/ Mario Reis      /s/ Maryline Hirt Tissot
Chief Supply Chain Officer    Lead HR Director Switzerland
Read and Approved:
Signature: /s/ Anne Jaeckin   Date: 17/10/2016
Anne Jaeckin





--------------------------------------------------------------------------------



COTY
        Petit-Lancy, May 18, 2020


Working Contract addendum between the undersigned:
HFC Prestige International Operations Switzerland sari
Chemin Louis-Hubert 1-3
1213 Petit-Lancy
Switzerland
(Hereinafter referred to as "employer or company")


And
Anne Jaeckin
In-House
(Hereinafter referred to as "Employee")


Dear Anne,
Further to your appointment as Senior Vice President HR Global Function on March
1, 2020, we are pleased to highlight your new contractual conditions:
Salary
The Employee’s annual gross salary will be CHF 350,000. It will be directly paid
by the Company in 12 equal instalments.
Effective Date
All changes as per this contract addendum are retroactively effective since
March 1, 2020.
Miscellaneous
The other conditions of your employment contract remain unchanged.
We are looking forward to continue working with you and wish you much success in
your new role.


Kind regards,
/s/ Salvina Occhipinti      /s/ Pauline Cormier
Salvina Occhipinti      Pauline Cormier
Head of HR Switzerland     Senior Payroll Manager & HR Analyst


Read and Approved:
Signature: /s/ Anne Jaeckin

